DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1, 2, 4-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over JP H07-189105 (A) (hereinafter “Hideo”) with a machine translation (submitted on 22 March 2019) being used as the English language equivalent translation.Regarding claim 1 	Hideo teaches a mesh-like (or net-like) structure which is a network of different fineness in which at least two mesh-like structures having different fineness are integrated, and the mesh-like structure is formed by winding a continuous filament made of a thermoplastic elastic resin comprising a polyester-based elastomer to form a three-dimensional random loop structure with a fixed shape by bringing the respective loops into contact with each other in a molten state and fusing them together (paragraphs [0008] and [0009]), which corresponds to a net-like structure having a three-dimensional random loop bonded structure comprising a polyester-based thermoplastic elastomer continuous linear body. 	Hideo teaches the preferred thickness of the average filament (fiber size) is 0.1 – 5 mm (paragraph [0012]), which encompasses the claimed range. 	Hideo teaches the structure includes a basic layer and a surface layer, where the surface layer has a lower fineness than the basic layer (paragraph [0012]).  Hideo teaches the fineness (fiber size) of the filaments vary and the extruder has orifice diameters, through which the filaments are produced (which corresponds to the cross-section of the fibers) to form the net-like structure, have values of 0.5 mm, 0.45 mm, 0.3 Regarding claim 2 	In addition, Hideo teaches the average apparent density of the network structure (net-like structure) is preferably 0.005 g/cm3 or more and 0.20 g/cm3 or less (paragraph [0014]), which is identical to the claimed range.Regarding claims 4-7 	Regarding the compression hardness at pressurization, the compression deflection coefficient at pressurization, and the hysteresis loss at pressurization for each of: (a) the side of the solid-section fiber main region; and (b) the side of the hollow-section fiber main region, and the ratios or differences thereof, although the prior art does not explicitly disclose: (1) a ratio between 25% compression hardness at pressurization from the side of said solid-section fiber main region and 25% compression hardness at pressurization from the side of said hollow-section fiber main region is greater than or equal to 1.03; (2) a ratio between 40% compression hardness Regarding claim 8 	Regarding the hysteresis loss at pressurization from the side of the solid-section fiber main region and the side of the hollow-section fiber main region, although the prior art does not explicitly disclose both a hysteresis loss at pressurization from the side of said solid-section fiber main region and a hysteresis loss at pressurization from the side of said hollow-section fiber main region are less than or equal to 30%, the claimed properties are deemed to naturally flow from the structure in the prior art because Hideo teaches a net-like structure with a substantially similar structure and chemical composition when compared to the claimed invention.  See MPEP §2112.
Regarding claim 10 	In addition, Hideo teaches the net-like structure is suitable for a cushioning material (abstract).	Claim 10 also recites the intended use for the cushion material, i.e. the cushion material is usable reversibly.  It is submitted that, according to MPEP § 2111.02, intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim. It is the examiner's position that the structure of the cushion material, as taught by Hideo, is capable of performing the intended use of being usable reversibly.Regarding claims 11-13 	In addition, Hideo teaches each layer (the base layer and surface layer) includes filaments with different fineness values, and the use of hollow cross-section fibers (hollow-section fiber main region) and irregular cross-section fibers (solid-section fiber main region) are selected to yield a preferable density and fineness values (paragraphs [0013] and [0014]).  Hideo also teaches the production of the network structure includes integrating the different layers at the same time, where the fibers from each layer which contact each other are fused together (paragraphs [0012] and [0016]), where the region of the network structure that contains this integration corresponds to the claimed mixed region.  However, Hideo does not explicitly teach: (1) wherein greater than or equal to 90% of fibers in the solid-section fiber main region are the fibers having the solid cross-. 
Response to Arguments
Applicant's arguments filed 20 January 2022 have been fully considered but they are not persuasive.  	The applicant argued Hideo teaches away from the claimed invention because data was provided that allegedly showed the Ib/Is ratio from the fiber sizes in the claimed invention were all outside of the range required by Hideo (Hideo requiring an Ib/Is of greater than or equal to 2).  The examiner respectfully submits that the data provided is not commensurate in scope with the claims and/or the originally filed disclosure.  It is noted that the calculations are based on a false premise that the hollow fibers having a triangular shaped hollow cross section are in the shape of equilateral triangles.  However, the claims do not require equilateral triangles.  Moreover, the originally filed specification discloses, in the highlighted examples, the shape of the triangular hollow fibers are rice ball shaped, which does not correspond to an equilateral triangular shape.  It is additionally noted that the Ib/Is ratio disclosed by Hideo appears to refer to a preferred function (or feature), which corresponds to a feature which is not required.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783